Citation Nr: 1731697	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1965 to December 1968.  He died in April 2007, and the Appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Montgomery, Alabama. 

In a decision issued in July 2014, the Board denied service connection for the cause of the Veteran's death.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court vacated the Board's July 2014 decision and remanded the matter on appeal for adjudication consistent with the instructions outlined in a July 2015 Joint Motion for Remand (Joint Motion) by the parties.  

In December 2015 and December 2016, the case was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran died in April 2007; his death certificate lists the immediate cause of death as metastatic gastric carcinoma; anemia of chronic diseases, hepatic failure, pneumonia, and congestive heart failure were listed as other significant conditions contributing to death but not resulting in the underlying cause.

2.  The Veteran did not serve in the Republic of Vietnam.

3.  The Veteran served in Thailand and was stationed in Takhli Royal Thai Air Force Base (RTAFB) during the Vietnam War Era from December 13, 1966 to September 1967.

4.  The Veteran was not exposed to herbicides agents during service.

5.  At the time of his death, the Veteran was not service-connected for any disability.

6.  The cause of the Veteran's death is not shown to be causally or etiologically related to any disease, injury, or incident in service and a malignant tumor did not manifest within one year of his service separation.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1116, 1310,
5107 (West 2014); 38 C.F.R. § 3.102, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The United States Court of Appeals for Veterans Claims has held that proper VCAA notice for Dependency and Indemnity Compensation (DIC) claim must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided notice to the Appellant in September 2007, prior to the initial adjudication of the claim.  This letter advised the Appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death as well as her and VA's respective responsibilities in obtaining such evidence and information, but did not comply with Hupp v. Nicholson, 21 Vet. App.  342 (2007).  

While the VCAA letter did not provide the Appellant a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death, such content defect does not result in any prejudice to the Appellant as the Veteran was not service-connected for any disabilities at the time of his death and a reasonable person could have been expected to understand such based on notice that was provided to her during the course of the appeal.  Specifically, the September 2007 rating decision and July 2008 statement of the case advised her that the Veteran had not been service-connected for any disability at the time of his death.  Furthermore, neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and military personnel records have been obtained.  Furthermore, in her January 2016 statement in support of claim, the Appellant responded that she did not have any other medical information on the Veteran.   

In the July 2015 Joint Motion, the parties agreed that the Board erred in its July 2014 decision by failing to provide an adequate statement of reasons or bases for not providing the Appellant with a VA medical opinion.  As a result, the Board remanded the claim in December 2015 for a medical opinion to clarify the relationship between the Veteran's diagnosed postservice metastatic gastric carcinoma and his military service, to include his exposure to JP-4 jet fuel therein.  Pursuant to the Board's December 2015 remand, a medical opinion was obtained in March 2016.  In December 2016, the Board found the rationale for the March 2016 medical opinion to be inadequate.  Therefore, the claim was remanded again for an addendum opinion.  In March 2017, the March 2016 VA medical opinion provider provided the requested addendum opinion.  Therefore, VA has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board will address the merits of the claim.  


II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a) (2016).

A principal cause of death is one which, singly or jointly with some other condition, was immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is one which contributed substantially or materially to cause of death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause of death, that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death is based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

As a general matter, establishing service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016)

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b)( 2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a Veteran exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesotheliorna).  38 C.F.R. § 3.309(e) (2016).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2016).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260  (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010).

VA also recently revised 38 C.F.R. § 3.307 to add a presumption of exposure to herbicide agents for members of the Air Force and Air Force Reserve who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v) (2016).  

According to 38 U.S.C.A. § 1116(f), the Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  In this case, the record reflects that the Veteran received the Republic of Vietnam Campaign Medal and the Vietnam Service Medal, and the Appellant has pointed to this as evidence of Vietnam service.  Nevertheless, the Veteran's military personnel records do not reflect he had actual service in the Republic of Vietnam.  Rather, they reflect his foreign service was in Thailand.  

VA Compensation and Pension Service (C&P) has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases when a veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  See the VA Adjudication Manual, M21- 1MIR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"); see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHIECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence between February 28, 1961 and May 7, 1975.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran died in April 2007.  The Appellant contends that the Veteran's death from metastatic gastric carcinoma was the result of his exposure to herbicide agents and other hazardous chemicals during service.  Specifically, she contends that the Veteran was exposed to herbicide agents and other hazardous chemicals while serving as an aircraft refueling technician in the Air Force and was exposed to numerous toxic chemicals and substances in the course of his duties.  She asserts that his exposure to jet fuel and other hazardous chemical substances could have caused his gastric cancer.  See April 2012 Written Brief Presentation.  She also generally contends that he was exposed to herbicide agents in Thailand and Vietnam.  Finally, she asserts that the Veteran's awards of the Vietnam Service Medal and the Vietnam Campaign Medal establish that he served in Vietnam and hence confirm his exposure to herbicide agents.  

The Veteran's April 2007 death certificate lists his immediate cause of death as metastatic gastric carcinoma.  Other significant conditions contributing to death but not resulting in the underlying cause given were anemia, hepatic failure, pneumonia, and congestive heart failure.  At the time of the Veteran's death, he was not service-connected for any disability and no claims for entitlement to service connection were pending.  

The Veteran's military personnel records show that his military occupational specialty (MOS) was a fuel specialist, more specifically a refueling unit operator. He was responsible for inspecting and performing operators' maintenance, and recording the same on applicable forms on all assigned mobile refueling equipment.  He also delivered aviation fuels, oils, and mineralized water using the different types of assigned equipment.  See Military Personnel Record (MPR) dated September 28, 1967.  An April 1968 industrial occupational physical reflects that the Veteran was exposed to alcohol, aviation gas, JP-4, and oils.  He reported that he has had "fatigue, dizziness, and skin rash."  The Veteran served in Thailand and was stationed at Takhli RTAFB during the Vietnam War Era from December 13, 1966 to September 16, 1967.

In the memorandum inventory of herbicide operations in Thailand, the VA Compensation and Pension (C&P) Policy Staff stated that they had reviewed a listing of herbicide use and test sites outside of Vietnam provided by the Department of Defense (DoD). Regarding Thailand service, the DoD list showed extensive testing of herbicides was conducted in Thailand from 2 April through 8 September 1964.  The only specific location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand, which was not where the Veteran was stationed.  In addition, there was no record of tactical herbicide storage in Thailand.  The C&P also noted that no aerial spraying of herbicides occurred in Thailand.  Further, C&P notes that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Therefore, since there is no evidence that Agent Orange was stored in Thailand, it is unlikely any of the items the Veteran loaded onto planes were, in fact, Agent Orange.

This memorandum further states that there were significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  C&P has indicated that herbicide exposure should be acknowledged on a facts found if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  As mentioned previously, the deceased Veteran's MOS does not show that he was a security policeman, a security patrol dog handler, a member of a security police squadron or that he likely performed his duties or otherwise served near the base perimeter.  The Board finds that he was not exposed to herbicide agents while he was stationed in Thailand during the Vietnam Era.  See 38 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board accords greater probative weight to the official service departments records demonstrating that the Veteran was not exposed to herbicides coincident with his duties in Thailand and that he did not serve in Vietnam, as such are based on official records, including the MPRs, which were created contemporaneously with his service.

Lay testimony is competent to establish facts that can be observed by the use of a Person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran was competent to report the events that occurred in service, including the locations and. duties of his service.  In addition, the Appellant is competent to report what she witnessed about the Veteran's service or what he told her about his service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Appellant was asked to provide specific information as to the means of exposure to herbicide agents in a May 2012 corrective VCAA letter.  The VCAA Notice Response stated that she enclosed all the remaining information and evidence that supported her claim with no other evidence to give VA and to please decide her claim.  See also March 2013 SSOC Notice Response.

However, the basis of the Appellant's knowledge as to the Veteran's purported travel into Vietnam is not clear as there is no indication that the Appellant served with the Veteran nor is there any indication that the Appellant knew the Veteran contemporaneously with his service.  Therefore, such statement appears to be based on the Veteran's purported self-reported history regarding in-country Vietnam service and, as such reports have not been confirmed by official sources, the Appellant's statement is considered not credible and, therefore, is of no probative value as it is based on the Veteran's unsubstantiated history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In sum, the Board has considered the Veteran's MOS, MPRs, and the statements submitted by the Appellant in support of her claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides coincident with his service at Takhli RTAFB or that he traveled into Vietnam on a combat mission.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand or that he was presumptively exposed while purportedly in Vietnam and, thus, he is not entitled to any presumption that would result from such exposure, to include gastric carcinoma or ischemic heart disease.

Furthermore, the Veteran cannot be was presumed to have been exposed to herbicide agents due to his duties in the air force as a fuel specialist because the evidence of record clearly shows that the Veteran was not exposed to any herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(v) (2016).  Therefore, the Board finds that there is no need to inquire into this further.  

The Board recognizes the Appellant's argument that the Veteran's award of the Vietnam Service and Campaign medals establishes that he served in Vietnam.  However, a review of the criteria for the award of such medals indicates that they were awarded to individuals who served in support of operations in the Republic of Vietnam but did not require in-country service.  According to DoD regulations, a Vietnam Service Medal is presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DoD 1348 C6.6.l.1.5 (revised September 1996).  In addition, bronze stars were authorized for participation in 29 campaigns specified for the Vietnam War.  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but provided direct combat support to the Republic of Vietnam armed forces.  As the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam and establish only that the Veteran was located in the theater of operations, the Appellant's argument that such awards establish the Veteran's in-country service is without merit.

As the deceased Veteran is not entitled to a presumption of herbicide agents exposure and no direct in-service herbicide agents exposure is shown, entitlement to presumptive service connection for the cause of the Veteran's death based on such alleged exposure is not warranted in this case.

However, the Federal Circuit Court held that when a veteran is found to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4. Vet. App. 78 (1993).  Therefore, the issue of whether the Veteran's cause of death from gastric carcinoma or a heart disability was caused by or the result of military service on a direct basis must be addressed.

His STRs reflect that the Veteran reported no problems with stomach, liver or intestinal trouble in a November 1968 Report of Medical History.  A June 1967 health record reflects that the Veteran was diagnosed with inguinal lymphadenitis while stationed in Thailand (swelling left groin that subsided gradually with local indurated area).  It was suspected lymphogranuloma venereum.  He was prescribed an antibiotic.  An October 1967 STR noted mild indigestion and nausea with a diagnosis of mild gastritis.

In this case, however, the Appellant does not allege, nor does the record reflect, that the Veteran first manifested metastatic gastric carcinoma during service, that such disorders are otherwise related to service on a direct basis, or that a malignant tumor manifested within one year of his service discharge.  In this regard, the Veteran's STRs are silent for any complaints, treatment, or diagnoses referable to metastatic gastric carcinoma.  Further, the November 1968 service separation examination found the Veteran's stomach to be normal.

In addition, the evidence does not show, nor does the Appellant allege, that the Veteran continuously manifested symptoms related to his metastatic gastric carcinoma after service.  Importantly, the clinical evidence of record reflects that the Veteran was first diagnosed with gastric carcinoma over four decades since active service.

In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology  thereafter, which preponderates against the Appellant's claim for service connection for the cause of the Veteran's death.

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the Veteran's cause of death may be related.  In this regard, the Board again notes that there is no evidence of record, other than the statements of the Appellant which verifies that the Veteran was exposed to herbicide agents during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's metastatic gastric carcinoma, which were diagnosed many years thereafter. 

Rather, there are two medical opinions of record that suggest that the Veteran's cause of death had no link to his military service.  In the March 2016 VA medical opinion, the examiner opined that the Veteran's death from metastatic gastric carcinoma, with contributing conditions (not resulting in the immediate cause of death), to include anemia of chronic disease, hepatic failure, pneumonia, and congestive heart failure, was less likely as not caused by or a result of his active military service, to include his exposure to JP-4 fuel and/or other hazardous chemicals.  The Veteran's toxic chemical exposure examination, which included a complete blood count, on April 29, 1968 was normal.  A careful review of the Veteran's service treatment records demonstrated no diagnosis of, or treatment for, any disability related to the Veteran's death.  The Veteran was not service-connected for any disability during his lifetime.  The Veteran's certificate of death documented that he passed away on April 12, 2007 from metastatic gastric carcinoma with other significant conditions contributing to death being anemia of chronic disease, hepatic failure, pneumonia, and congestive heart failure.  An analysis of the available human data on occupational exposure to military fuel vapor did not provide a consistent body of evidence needed to support the conclusion that exposure to military fuels carries a risk of kidney cancer, hematopoietic cancer, or other cancer.  The examiner referenced medical articles at the end of his opinion.

In the March 2017, March 2016 VA examiner provided an addendum opinion.  The examiner again opined that it was less likely as not that the Veteran's cause of death, metastatic gastric carcinoma, was related to his military service, to include as due to exposure to JP-4 jet fuel and other hazardous chemicals while serving as a fuel specialist/refueling unit operator in the Air Force.  As rationale for that opinion, the examiner explained: (1) The Veteran's toxic chemical exposure examination, which included a complete blood count, on April 29, 1968 was normal.  (2) A careful review of the Veteran's service treatment records, to include his November 1968 service separation physical examination, demonstrated no diagnosis of, or treatment for, any disability related to the Veteran's death.  (3) The Veteran was not service-connected for any disability during his lifetime.  (4) The Veteran's certificate of death documented that he passed away in April 2007 from metastatic gastric carcinoma with other significant conditions contributing to death being anemia of chronic disease, hepatic failure, pneumonia, and congestive heart failure.  (5) A review of the medical research literature revealed several risk factors for gastric carcinoma, which included diet; obesity; smoking; certain occupations involving coal and tin mining, metal processing (steel and iron), and rubber manufacturing; helicobacter pylori; gastric ulcers; the Epstein-Barr virus; prior gastric surgery; prior abdominal irradiation in cancer survivors; being in the Type A blood group; familial predisposition; and pernicious anemia.  (6) A review of the Veteran's postservice treatment records showed that in January 2007, he was noted to have a history of some type of bacterial infection of his stomach (possibly H. pylori) as well as a history of smoking (with the Veteran having quit some 30 years ago after starting at age 18).  The examiner also reviewed and discussed medical articles cited in his prior March 2016 medical opinion as well as those identified in the Appellant's September 2015 brief.  After reviewing these medical articles, the examiner stated that an analysis of the main stream medical research literature on occupational exposure to military fuel and associated chemicals did not support the conclusion that exposure to military fuels such as JP-4 and associated chemicals caused gastric cancer.  Accordingly, it was the examiner's opinion that the Veteran's history of smoking and exposure to a bacterial infection of his stomach, more likely as not, were significant risk factors contributing to his development of metastatic gastric cancer, eventually leading to his death.  The examiner added that he had discussed this case with the Section Chief for the Hematology & Oncology department at the Milwaukee, Wisconsin VA Medical Center as well as an Assistant Professor of the Hematology & Oncology department at the Medical College of Wisconsin and they were in complete agreement with his opinion.

The March 2016 VA medical opinion accompanied by its March 2017 addendum opinion are the only opinions in the record that address the question of whether the cause of the Veteran's death is related to his service.  As they were provided by a physician (who would be qualified to provide it), were based on a review of the record, and included rationale for the opinions provided, they have substantial probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The March 2017 VA addendum medical opinion, in particular, fully explained, quoted, and cited to medical articles that showed that exposure to military fuel and associated chemicals did not support the conclusion that exposure to military fuels such as JP-4 and associated chemicals caused gastric carcinoma.  The examiner also noted in his March 2017 VA addendum medical opinion that he had discussed the Veteran's case with other qualified specialists in the field who agreed with his assessment.  There are no competent opinions in the claims file to the contrary.

The Board has also considered the Appellant's contention that the Veteran's death was caused by his active service. However, as a lay person, she is not competent to offer an opinion regarding a diagnosis of metastatic gastric carcinoma or ischemic heart disease, or their relation to service.  In this regard, the question of causation involves a medical, subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be addressed competently by lay evidence, and the Appellant's own opinion is not probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis a simple condition such as a broken leg, the claimant is not competent to provide evidence as to more complex medical questions).

With regard to congestive heart failure, the Board reiterates that ischemic heart disease is now recognized as such a presumptive condition, and congestive heart failure was listed as an underlying cause of death.  Nevertheless, the Board finds that the Veteran was not exposed to Agent Orange (no presumption for ischemic heart disease) and it is not clear from the evidence of record whether the congestive heart failure was due to ischemic heart disease.

Therefore, the most probative evidence of record shows that a disability of service origin did not cause or contribute to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic to the Appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death and, as such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for cause of the Veteran's death is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


